 Case 3:19-cv-01152-NJR Document 19 Filed 06/22/20 Page 1 of 3 Page ID #77
                 IN THE UNITED STATES DISTRICT COURT
                FOR THE SOUTHERN DISTRICT OF ILLINOIS

 RICHARD E. REIMAN,
 #B89406,

                      Plaintiff,
                                               Case No. 19-cv-01152-NJR
 v.

 MR. GOLDER,

                      Defendant.

                         MEMORANDUM AND ORDER

ROSENSTENGEL, Chief Judge:

       Plaintiff Richard Reiman, an inmate of the Illinois Department of Corrections who

is currently incarcerated at Centralia Correctional Center, filed this action pursuant to 42

U.S.C. § 1983 for the deprivations of his constitutional rights arising from the denial of

good time credits as a result of not being given an industry job position. The Complaint

did not survive screening under 28 U.S.C. § 1915A and was dismissed without prejudice.

(Doc. 14). Reiman filed a First Amended Complaint, which was also dismissed without

prejudice. (Doc. 18). The Court granted Reiman a final opportunity to clarify his claims

in an amended complaint. He was directed to file a Second Amended Complaint on or

before June 2, 2020. Additionally, Reiman was warned that the action would be dismissed

with prejudice and that the dismissal would count as a “strike” under 28 U.S.C. § 1915(g),

if he failed to file an amended complaint by the deadline. (Id.).

       Reiman missed the deadline. More than a week has passed since it expired, and he

has not requested an extension or filed an amended complaint. The Court will not allow

this matter to linger indefinitely. Accordingly, this action shall be dismissed with


                                       Page 1 of 3
 Case 3:19-cv-01152-NJR Document 19 Filed 06/22/20 Page 2 of 3 Page ID #78
prejudice for failure to comply with a Court Order (Doc. 18) and for failure to prosecute.

See FED. R. CIV. P. 41(b).

         For these reasons, this action is DISMISSED with prejudice, based on Reiman’s

failure to comply with the Court’s Order to file a Second Amended Complaint on or

before June 2, 2020, (Doc. 18), and failure to prosecute his claims. See FED. R. CIV. P. 41(b);

Ladien v. Astrachan, 128 F.3d 1051 (7th Cir. 1997); Johnson v. Kamminga, 34 F.3d 466 (7th

Cir. 1994). This dismissal counts as one of Reiman’s three allotted “strikes” within the

meaning of § 1915(g).

         Reiman is further ADVISED that his obligation to pay the filing fee for this action

was incurred at the time the action was filed. Therefore, the filing fee of $350.00 remains

due and payable. See 28 U.S.C. § 1915(b)(1); Lucien v. Jockisch, 133 F.3d 464, 467 (7th Cir.

1998).

         If Reiman wishes to appeal this Order, he must file a notice of appeal with this

Court within thirty days of the entry of judgment. FED. R. APP. P. 4(a)(1)(A). If he does

choose to appeal, he will be liable for the $505.00 appellate filing fee irrespective of the

outcome of the appeal. See FED. R. APP. P. 3(e); 28 U.S.C. § 1915(e)(2); Ammons v. Gerlinger,

547 F.3d 724, 725-26 (7th Cir. 2008); Sloan v. Lesza, 181 F.3d 857, 858-59 (7th Cir. 1999);

Lucien, 133 F.3d at 467. Reiman must list each of the issues he intends to appeal in the

notice of appeal and his motion for leave to appeal in forma pauperis. See FED. R. APP. P.

24(a)(1)(C). Moreover, if the appeal is found to be nonmeritorious, Reiman may also incur

another “strike.” A proper and timely motion filed pursuant to Federal Rule of Civil

Procedure 59(e) may toll the 30-day appeal deadline. FED. R. APP. P. 4(a)(4). A Rule 59(e)




                                        Page 2 of 3
 Case 3:19-cv-01152-NJR Document 19 Filed 06/22/20 Page 3 of 3 Page ID #79
motion must be filed no more than twenty-eight (28) days after the entry of judgment,

and this 28-day deadline cannot be extended.

      The Clerk’s Office is DIRECTED to close this case and enter judgment

accordingly.

      IT IS SO ORDERED.

      DATED: June 22, 2020

                                                 s/ Nancy J. Rosenstengel_____
                                               NANCY J. ROSENSTENGEL
                                               Chief U.S. District Judge




                                    Page 3 of 3
